Citation Nr: 1549833	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-21 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for sinusitis with cluster headaches.

2.  Entitlement to service connection for a neck or cervical spine disorder.

3.  Entitlement to service connection for sleeping problems, including on account of obstructive sleep apnea.

4.  Entitlement to service connection for an eye disorder (defective vision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 1991. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, in support of these claims, the Veteran testified at a hearing at the RO before a local Decision Review Officer (DRO).  More recently, in February 2014, he testified at an additional hearing at the RO, this time however before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  Transcripts of both hearings are in the claims file.  

In July 2014 the Board reopened the previously-denied claim of entitlement to service connection for an eye disorder (defective vision) because there was the required new and material evidence since a prior, final and binding, decision earlier considering and denying a prior petition to reopen this claim.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded this claim as well as all of the others for further development and consideration.  This additional development included obtaining and associating with the claims file outstanding treatment records from several sources, and then having the Veteran undergo VA compensation examinations reassessing the severity of his sinusitis with cluster headaches and for medical nexus opinions concerning the etiologies of his claimed neck condition and any identified sleep and eye disorders.

Regrettably, however, still further development of the claims is required, so the Board is again REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board finds that still further development of the record is required to comply with VA's duty to assist the Veteran in fully developing the facts and evidence pertinent to his claims.

Review of the file suggests that the medical evidence is incomplete.  Specifically, in addition to ongoing VA treatment, in September 2015 the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) indicating he has received treatment from March 2015 to the present at Baptist South Hospital, The University of Alabama at Birmingham (UAB) Hospital, Noland Hospital, Health South Rehabilitation and Jackson Hospital.  And although the Board's prior remand directed to obtain all outstanding treatment records, not all of these sources of treatment were immediately identified.  Therefore, since these additional records are likely to contain pertinent information, they, too, must be obtained and considered.  See 38 C.F.R. § 3.159(c) (2015).

The Veteran's service-connected sinusitis with cluster headaches presents a complex disability picture, particularly as it has given rise to respiratory and neurological conditions that may or may not be rated separately under Diagnostic Codes other than 8045-6512 (for respiratory system and organic disease of the central nervous system).  See November 1992 Rating Decision.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran already had a VA compensation examination in September 2014 following and as a result of the Board previously remanding his claims, but another VA examination is needed to obtain a more precise description of each respiratory and neurologic disability.

The September 2014 VA examination reports as concerning these matters are inadequate for rating purposes, and it is incumbent on the Board in this situation to obtain all necessary additional information.  38 C.F.R. § 4.2.  Specifically, the examiner stated that the Veteran's service-connected sinus condition with migraines is not related to his sleep apnea because "sleep apnea was diagnosed long after he left the military", also that his service-connected sinus condition is not aggravating his sleep apnea because "the two medical conditions are not related and therefore no relationship of aggravation can be established."  But the examiner failed to address the complaints of sleep impairment noted in the Veteran's service treatment records (STRs).  Regarding the Veteran's eye complaints, the VA examiner noted that "ocular migraines with a right eye manifestation did not present themselves until May or August 1992," after the Veteran's separation from service, and that "his eye pains in service were in the left eye and related to his sinusitis."  However, the examiner failed to provide any opinion on whether the Veteran's ocular migraines and/or eye pain alternatively are being aggravated by his service-connected sinusitis with cluster headaches.  If VA undertakes the effort to provide the Veteran a medical examination, it must ensure the examination is adequate, else notify the Veteran why one cannot or will not be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board consequently is obtaining additional medical comment to assist in deciding the claims.

Moreover, since it is unclear whether the treatment records identified in the September 2015 VA Form 21-4142 contain any information pertaining to the claim for service connection for residuals of a neck or cervical spine disorder, adjudication of this claim must be deferred pending receipt of any additional records.  If these records show the Veteran has a neck or cervical spine disorder, then a medical nexus opinion may be needed to assist in determining whether this disorder is related or attributable to his service - either directly or presumptively or secondarily by way of a service-connected disability.

Accordingly, these claims are REMANDED for the following still additional development and consideration:

1.  Obtain the records of the treatment the Veteran cited on the confidentiality release form (VA Form 21-4142) he recently submitted in September 2015.  Document all efforts to obtain these and any other relevant records.  Also appropriately notify the Veteran if unable to obtain records that have been sufficiently identified.  38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, obtain further medical comment concerning the nature and etiology of the Veteran's sleep impairment and eye disorder, also concerning the current respiratory and neurological manifestations of his service-connected sinusitis with cluster headaches.  All pertinent medical records should be made available to the examiner for review and all indicated evaluations, studies, and tests deemed to be necessary accomplished.  Based on the examination and review of the record, the examiner should specifically address the following:

a)  Please identify (by medical diagnosis) each sleep, eye, sinus and headache disability or disorder found.  

b)  Please identify the likely etiology for each sleep, eye and headache disability or disorder diagnosed.  In legal terms, is it as likely as not (a 50 percent or better probability) that any sleep and/or eye disorder is related directly to the Veteran's sleep problems and/or eye complaints in service or is either (i) caused or (ii) being aggravated by (increased in severity due to) his service-connected sinusitis with cluster headaches.  In addition, to the extent possible, the examiner should distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected sinusitis with cluster headaches and any associated solely with a non-service-connected disability entity (i.e., ocular migraines found on September 2014 VA eye conditions examination).  If any symptoms cannot be so distinguished (and may be attributed to either or both service- and non-service-connected disabilities) it should be so specified.  The examiner must explain the reasoning for any such distinctions made.

c)  If the opinion is to the effect that a service-connected disability did not cause, but nonetheless is aggravating, a diagnosed sleep and/or eye disorder, please also identify, to the extent possible, the additional disability (pathology/impairment) resulting from such aggravation, that is, indicating the "baseline" severity of such disability prior to any aggravation by the service-connected sinusitis with cluster headaches and the level of severity existing after the aggravation occurred.  The examiner is to specifically consider and address the Veteran's assertions regarding his sleep and eye symptoms in service and 
post-service continuity of such symptoms.

The examiner must discuss the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines the questions cannot be answered without resorting to mere speculation, then an explanation as to why this is so must be provided.

3.  Then readjudicate the claims in light of this and all other additional evidence.  For all claims that continue to be denied or that are not granted to the Veteran's satisfaction, send him another Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

